Case: 4:19-cv-02590-CDP Doc. #: 43 Filed: 05/26/20 Page: 1 of 2 PageID #: 2542




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ALICIA STREET, et al.,                                )
                                                      )
        Plaintiffs,                                   )
                                                      )
v.                                                    )      No. 4:19-cv-2590 CDP
                                                      )
LT.COL. LAWRENCE O’TOOLE, et al.,                     )
                                                      )
        Defendants.                                   )

     REPLY MEMORANDUM REGARDING MOTION TO DISMISS OF DEFENDANTS
                AUBUCHON et al. ("ADD-ON DEFENDANTS")

        Defendants Lt. Scott Aubuchon and 41 other defendants, were added to the amended

complaint at ¶11, after efforts to pare down the universe of defendants ended by expanding it.

These "add-on defendants" include supervisors and line officers. These defendants agree that the

positions of all parties are fully briefed in connection with the other pending motions to dismiss,

and they adopt the replies filed by the defendant supervisors and the line officer defendants, see

ECF 41 & 42.

                                      Respectfully submitted,

                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      /s/Robert H. Dierker 23671(MO)
                                      Associate City Counselor
                                      dierkerr@stlouis-mo.gov
                                      Brandon Laird 65564(MO)
                                      Associate City Counselor
                                      Abby Duncan 67766(MO)
                                      Associate City Counselor
                                      Amy Raimondo 71291(MO)
                                      Assistant City Counselor
                                      1200 Market St.
                                      City Hall, Rm 314
Case: 4:19-cv-02590-CDP Doc. #: 43 Filed: 05/26/20 Page: 2 of 2 PageID #: 2543




                             St. Louis, MO 63103
                             314-622-3361
                             Fax 314-622-4956




                                      2
